DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed January 11, 2022 has been entered.  Claims 1-15 remain pending in the application.  The previous objections to the drawings are withdrawn in light of applicant's amendment to the drawings.  The previous 35 USC 112 rejections of claims 7-10 and 15 are withdrawn in light of applicant’s amendment to claims 7-9 and 15.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insulation material should be shown and labeled by reference numeral or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 13 in at least Figure 5.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The disclosure is objected to because of the following informalities:
The drawings contain reference numerals not in the specification, as detailed above.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2018/0283401 to Hustvedt in view of U. S. Patent Publication 2018/0080476 to McCune.
Hustvedt teaches a fan assembly having a radial impeller (4, 17) and an electric motor, the radial impeller (4, 17) is arranged in a receiving space of a flow guiding 
an outer housing and an inner diffuser, a flow duct formed between the outer housing and inner diffuser, the flow device extending along an axial flow direction; the outer housing forms a receiving space for holding the radial impeller (17), the receiving space bordering in the axial direction on the inner diffuser during operation, the radial impeller (17) takes in a flow axially and blows it out radially into the flow duct, and the flow duct is adapted to deflect the flow from a radial direction into an axial direction (Figures 1-10, Fig. 9 annotated below; paragraphs [0030] and [0036]);
wherein the flow duct extends continuously from the receiving space to an outlet of the flow guiding device, and wherein a flow cross section area of the flow duct becomes larger toward the outlet in the manner of a diffuser (Figures 1-10, Fig. 9 annotated below; paragraphs [0030] and [0036]),
wherein the receiving space for the radial impeller (17) borders on an inlet (24) of the flow guiding device (Figures 1-10, Fig. 9 annotated below; paragraph [0037]),
wherein flow guide blades (12) are arranged in the flow duct, the flow blades (12) are spaced apart in the circumferential direction (Figures 1-10; paragraphs [0013], and [0041]-[0044]),
wherein the inner diffuser comprises a diffuser space delimited toward the flow duct by its lateral surface, where guide blades (12) extend along the lateral surface toward to outlet (Figures 1-10, Fig. 9 annotated below; paragraphs [0013], and [0041]-[0044]),
Howard v. Detroit Stove Works, 150 U.S. 164 (1893)),
wherein a motor receptacle is integrated in the inner diffuser (Figures 1-10, Fig. 9 annotated below; paragraph [0030]),
wherein the outer housing comprises an integral Venturi nozzle (24) (applicant’s specification has defined a Venturi nozzle as a converging diverging nozzle) at the inlet (Figures 1-10, Fig. 9 annotated below; paragraph [0030]), and
wherein the inner diffuser and the outer housing are designed substantially cylindrical (Figures 1-10, Fig. 9 annotated below).
Hustvedt and McCune do not explicitly teach guide vanes extending from a region of the receiving space for the radial impeller to the outlet.  However, Hustvedt teaches that the size of the vanes 12 are designed specifically for housings to “yield an annular output”, which means that the size of the vanes is a result effective variable. 
In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Receiving Space)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Motor Receptacle)][AltContent: textbox (Axial Flow Direction)][AltContent: arrow][AltContent: textbox (Inlet)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Flow Duct)][AltContent: textbox (Inner Diffuser)][AltContent: arrow][AltContent: textbox (Outlet)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Outer Housing)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    636
    667
    media_image1.png
    Greyscale
 Annotation of Hustvedt Figure 9.
Hustvedt does not teach an insulation material in the inner diffuser.  McCune teaches a flow guiding device for use on a fan assembly (42 is a fan) comprising:
multiple walls (72, 68) in an flow passage (62) forming a chamber (92) between the multiple wails (72, 68) for receiving an insulation material (air flow C2) (paragraphs [0022]-[0025]).
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent 2018/0283401 to Hustvedt in view of U. S. Patent Publication 2018/0080476 to McCune and U. S. Patent 5,445,215 to Herbert.
Hustvedt and McCune teach a flow guiding structure having all the limitations of claim 1, as detailed above, but do not teach an outer housing having a perforated inner wall surface.  Herbert teaches a flow guiding structure wherein:
an outer housing (33) has a perforated inner wall surface (Figures 3-6; col. 4 lines 48-55).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the flow guiding device taught by Hustvedt with the perforated inner wall surface taught by Herbert in order to cancel acoustic noise (col. 4 lines 48-55).
Claims 1, 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2019/0353364 to Loercher in view of U. S. Patent Publication 2018/0080476 to McCune.

an outer housing (2) and an inner diffuser (6, 20), a flow duct formed between the outer housing (2) and inner diffuser (6, 20), the flow device extending along an axial flow direction; the outer housing (2) forms a receiving space for holding the radial impeller (1), the receiving space bordering in the axial direction on the inner diffuser (6, 20) during operation, the radial impeller (1) takes in a flow axially (via 23) and blows it out radially into the flow duct, and the flow duct is adapted to deflect the flow from a radial direction into an axial direction, wherein the inner diffuser (6, 20) has a perforated lateral surface (20), wherein the inner diffuser (6, 20) is designed as a removable insert in the outer housing (2) (the inner diffuser is held in the outer housing by clip connections 26 and removable to gain access to the fan 1) (Figures 12-14; paragraphs [0045], [0046], [0059] [0074], [0075] and [0077]).
Loercher does not teach an insulation material in the inner diffuser.  McCune teaches a flow guiding device for use on a fan assembly (42 is a fan) comprising:
multiple walls (72, 68) in an flow passage (62) forming a chamber (92) between the multiple wails (72, 68) for receiving an insulation material (air flow C2) (paragraphs [0022]-[0025]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the flow guiding device taught by Hustvedt with the wall insulation taught by McCune in order to shield the main airflow in the diffuser from the heat of the components (bearings, motor, circuitry, etc.) which are housed .
Response to Arguments
Applicant's arguments filed on January 11, 2022 have been considered but, are moot in view of the new grounds of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746